DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration inducing mechanism” in claims 1-5, 12, 16, 19-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “vibration inducing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For claims 6, 13-14, 19, it is unclear what the claimed open and closed positions are and how the mounts between an open and a closed position oscillate the table. 
Claim 16 recites the limitation "the oscillation motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “vibration inducing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of inducing vibration and to clearly link the structure, material, or acts to the function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rudolph (US 5,098,586).
 	For claim 1, Rudolph discloses a fluid removal system for removing fluid from a product stream (abstract), the fluid removal system comprising: a table 1; a permeable conveyor 6 to transport the product stream across the table 1 (col. 2, lines 45-47); a plenum 4, 5 disposed below a portion of the permeable conveyor 6 at a position spaced from an entrance position (Fig. 1, at 7) of the product stream onto the permeable conveyor 6, the plenum 4, 5 configured to draw the fluid off of a surface of a product of the product stream and through the portion of the permeable conveyor as the product stream passes over the plenum 4, 5 (col. 4, lines 10-12); at least one vibration inducing mechanism 8 coupled to the table 1 (col. 2, lines 53-54) adjacent to the plenum 4, 5 (Fig. 1) to directly vibrate the table 1 and indirectly vibrate the permeable conveyor 6 and the product stream thereon as the product stream passes over the plenum 4, 5 (Fig. 1); and a plurality of oscillating mounts 11, 12 coupled to support the table 1 and oscillate the table 1 as the product stream passes over the plenum 4, 5.  
 	For claim 3, Rudolph discloses the at least one vibration inducing mechanism 8 is coupled to a side of the table 1 (Fig. 1).  
For claim 10, Rudolph discloses the table 1 is simultaneously vibrated (by vibrator 8) and oscillated (by spring 12) as the product stream passes over the plenum to break a surface tension between fluid and a product within the product stream such that the fluid is drawn off of the product by suction forces of the plenum 4,5 (Fig. 1, col. 3, lines 55-56).  
For claim 11,  Rudolph discloses the drive 8, 11, 12 for driving the permeable conveyor 6. 
For claim 12, Rudolph discloses a fluid removal system for removing fluid from a product stream (abstract), the fluid removal system comprising: a table 1 supported by a plurality of legs 13 (Fig. 1), the table 1 coupled to the legs 13 via a plurality of oscillating mounts 11, 12; a permeable conveyor 6 to transport the product stream across the table 1 (col. 2, lines 45-47); a plenum 4, 5 disposed below a portion of the permeable conveyor 6 at a position spaced from an entrance position (Fig. 1, at 7) of the product stream onto the permeable conveyor 6, the plenum 4, 5 configured to draw the fluid off of a surface of a product of the product stream and through the portion of the permeable conveyor as the product stream passes over the plenum 4, 5 (col. 4, lines 10-12); and at least one vibration inducing mechanism 8 coupled to the table 1 adjacent to the plenum 4,5 to directly vibrate the table 1 and indirectly vibrate the permeable conveyor 6 and the product stream thereon as the product stream passes over the plenum 4,5 (Fig. 1); and wherein the oscillating mounts 11, 12 insulate the legs 13 from vibrational energy induced by the at least one vibration inducing mechanism 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 5,098,586) in view of Frazier et al. (US 2015/0048037 A1).
 	The system of Frazier et al. as above includes all that is recited in claims 2, 5 except for the at least one vibration inducing mechanism is coupled to the table above the plenum/permeable conveyor.  Frazier et al. discloses a fluid removal system comprising  at least one vibration inducing mechanism 16 coupled to a table (Fig. 1, frame of separator 10) above the plenum/permeable conveyor 18 (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the system of Rudolph to locate the at least one vibration inducing mechanism above the plenum/permeable conveyor as taught by Frazier et al. in order to conserve space.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 5,098,586).
 	For claim 4, Rudolph discloses the invention essentially as claimed as discussed above. However, Rudolph  does not disclose the at least one vibration inducing mechanism induces vibrations having a frequency between 20 Hz to 60 Hz and an amplitude of up to 0.75 inches.  It appears that the device of Rudolph would operate equally well with the claimed frequency and amplitude since the vibration inducing mechanism 8 is intend to vibrate at a frequency and amplitude and applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the power of the vibration inducing device 110 can be based on an amplitude and frequency of vibration that is desired for system 100 (specification, page 6, paragraph [0032]). Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rudolph to have a frequency between 20 Hz to 60 Hz and an amplitude of up to 0.75 inches because it appears to be an arbitrary design consideration which fails to patentably distinguish over Rudolph. 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (US 5,098,586) in view of Ruslan et al. (RU 2394648 C1).
 	The system of Rudolph as above include all that is recited in claims 9 and 10 except for   each of the plurality of oscillatory mounts comprises a hinge and an oscillation motor.  Ruslan et al. teaches oscillating mount comprising a hinge (Fig. 2, not numbered, between 36, 37 or 38, 39) and an oscillation motor 27. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the system of Rudolph to provide the oscillatory mounts with hinge and oscillation motor as taught by Ruslan et al. in order facilitate the oscillate operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY